In an action for a declaratory judgment to determine whether, under an automobile liability insurance policy issued to defendant Pearly Malone by the plaintiff insurer, it properly disclaimed liability with respect to a collision involving said insured and her codefendant Miles, the plaintiff insurer appeals from two orders of the Supreme Court, Kings County, dated April 3, 1962. One order denied its motion: (a) to strike out as patently insufficient the insured’s counterclaim to declare plaintiff obligated to defend a negligence action instituted against her by the said Miles (Rules Civ. Prac., rule 109, subds. 5, 6); and (b) for judgment on the pleadings (Rules Civ. Prac., rule 112). The other order denied its motion for summary judgment (Rules Civ. Prac., rule 113). Orders affirmed, with one bill of $10 costs and disbursements. No opinion. Ughetta, Acting P. J., Kleinfeld, Christ, Brennan and Hopkins, JJ., concur. [33 Misc 2d 378.]